By the Court.

Lyon, J.,
delivering the opinion.
"Where the vendor of a warranted article, whether it be a specific chattel or not, sues for the price or value, it is competent for the purchaser, in all cases, to prove the breach of the warranty in the reduction of the damages, and the sum to be recovered for the price of the article will be reduced by so much as the article is diminished in value by the noncompliance with the warranty. Wright vs. Findley, 21 Ga. R., 68, and cases there cited. The charge of the Court below being in conflict with this principle, was erroneous.
The Court below was evidently misled by the apparent similarity between this case and that of Griswold vs. Scott, 13 Ga. R., 210. Upon a careful consideration of that case it will be seen, that the principles controlling the two cases are entirely different. The sale in Griswold vs. Scott was a qualified or conditional one, depending upon the gin’s performing well, upon trial by the vendee. The rule in such case is as stated by the Court in that case, that the vendee upon trial, within a reasonable time, of the thing sold, must *572give notice, or offer to return the article to the vendor,’ otherwise he will be held concluded to the sale. Chitty on Con., 460, 461; Adams vs. Richards, 2 H. Blk., 573.
The case before the Court is one of common sale with warranty, in which, in case of a breach of warranty, the vendee may beep the article warranted, and in that event “ the price will be reduced by so much as the thing is diminished in value by the non-compliance with the warranty, or he may return the goods without delay. This will be a rescinding of the sale, and he may sue for the price, if he has paid it, or defend against an action for the price, if one be brought by the seller.” 1 Pars, on Con., 474.
Let the judgment be reversed.